Exhibit 10.2

                         , 2017

PERSONAL AND CONFIDENTIAL

[Name]

[Address]

Dear [Name]:

Reynolds American Inc. (“RAI”) is pleased to offer you this “Letter Agreement”
in connection with the completion of the transactions described in that certain
Agreement and Plan of Merger, dated as of January 16, 2017, among British
American Tobacco p.l.c., BATUS Holdings Inc., Flight Acquisition Corporation and
RAI (the “Merger Agreement”). This Letter Agreement will be binding immediately
upon its execution, but, notwithstanding any provision of this Letter Agreement
to the contrary, this Letter Agreement will not become effective or operative
(and neither party will have any obligation hereunder) until the occurrence of
the “Closing” (as defined in the Merger Agreement). Notwithstanding any
provision in this Letter Agreement to the contrary, if the Merger Agreement is
terminated (with the effect that the Closing will not occur), this Letter
Agreement will immediately terminate and you will not be entitled to any
payments or benefits hereunder. Words and phrases used in this Letter Agreement
with initial capital letters that are not defined in this Letter Agreement, and
are defined in the Reynolds American Inc. Executive Severance Plan, as amended
and restated effective May 5, 2016, as in effect on the date of this Letter
Agreement (the “ESP”), are used herein as so defined.

1. Amendment to the ESP to Provide Change in Control Severance Benefits for any
Termination of Employment Other Than For Cause During the ESP Severance Period.
Pursuant to Section 9.9 of the ESP, with respect to you and your participation
in the ESP, the ESP is hereby amended, effective as of the Closing, to provide
that the termination of your employment with RAI, its affiliates and successors
(collectively, the “Company”) at any time during the period beginning on the
“Closing Date” (as defined in the Merger Agreement) and ending on December 31,
20         (the “ESP Severance Period”) for any reason other than Cause (as
determined in accordance with Section 2(h) of the ESP, as amended as to you by
this Letter Agreement) will constitute a “Qualifying Termination” under
Section 3.1(a) of the ESP, as amended as to you by this Letter Agreement. Unless
otherwise apparent from the context, subsequent references to the ESP in this
Letter Agreement are references to the ESP as amended as to you by this Letter
Agreement. Upon your Qualifying Termination, the Company shall pay and provide
to you, pursuant to the ESP, the Change in Control Severance Benefits payable
upon a Qualifying Termination pursuant to Section 4.1(b) of the ESP, subject to
the satisfaction of the requirements of Section 3 of this Letter Agreement,
provided that the amount payable pursuant to Section 4.1(b)(iv) of the ESP will
be calculated as if your Qualifying Termination occurred on the Closing Date,
and provided further that Section 4.1(b)(v) shall not apply. If the Qualifying
Termination is due to your death, the payments and benefits that become payable
pursuant to Section 4.1(b) of the ESP by reason of such Qualifying Termination
shall be paid to your estate (in the case of cash payments) or provided to your
eligible dependents (in the case of benefits to



--------------------------------------------------------------------------------

be provided to your eligible dependents). For the avoidance of doubt, any
termination of employment under this Section 1 shall be considered a termination
entitling you to severance benefits for purposes of any annual bonus or equity
arrangements of the Company that provide special benefits upon such a
termination.

2. Termination of Employment After ESP Severance Period. If you remain employed
at the end of the ESP Severance Period, you will be covered by whatever
severance arrangement of the Company that the Company then determines is
appropriate, provided that (a) such severance arrangement shall have terms that
are at least as favorable to you as the Company’s severance arrangements then in
effect for executives of the Company who are similarly situated to you and
(b) in the event that you become eligible for severance benefits under such
severance arrangement, you shall be 100% vested in and entitled to such benefits
in any event, but the payment of such benefits shall be made in such manner and
at such time as would avoid the inclusion of amounts in respect of such
severance benefits in your income under Code Section 409A(a)(1)(A).

3. Release Requirement. As a condition to receiving any amounts payable pursuant
to Section 1 of this Letter Agreement, you (or in the event of your death, your
estate) must satisfy the general release requirement of Section 3.4 of the ESP.

4. Tax Withholding. The Company shall withhold from all amounts payable
hereunder all federal, state, city or other taxes as may be required to be
withheld pursuant to any law or governmental regulation or ruling.

5. Restrictive Covenants. As a condition to entering into this Letter Agreement,
you are executing the Restrictive Covenants Agreement attached hereto as Exhibit
A.

6. Return of Benefits. With respect to the benefits payable under this Letter
Agreement or the ESP, if at any time (a) you (or, in the event of your death,
your estate) breach any provision of the release described in Section 3 of this
Letter Agreement or (b) you breach any restrictive covenant agreement with the
Company, including the Restrictive Covenants Agreement attached as Exhibit A,
then in addition to all other rights and remedies available to it at law or
equity, the Company may cease to provide any further benefits under this Letter
Agreement or the ESP, and upon the Company’s written demand, you (or, in the
event of your death, your estate) will repay to the Company any amount
previously received under this Letter Agreement or the ESP. Any amount to be
repaid will be (i) determined by the Company in its sole and absolute
discretion, (ii) held by you (or, in the event of your death, your estate) in
constructive trust for the benefit of the Company and (iii) paid by you (or, in
the event of your death, your estate) to the Company within ten (10) days of
your (or, in the event of your death, your estate’s) receipt of written notice
from the Company. The Company will have the right to offset such amount against
any amounts otherwise owed to you (or, in the event of your death, your estate)
by the Company.

7. Code Section 409A.

 

  (a)

Specified Employees. Notwithstanding anything in this Letter Agreement to the
contrary, in the event that you are deemed to be a “specified employee” on the
date your employment with the Company terminates, determined pursuant to an

 

2



--------------------------------------------------------------------------------

  identification methodology adopted by the Company in compliance with Code
Section 409A, and if any portion of the payments or benefits to be received by
you upon separation from service would constitute a “deferral of compensation”
subject to Code Section 409A, then to the extent necessary to comply with Code
Section 409A, amounts that would otherwise be payable pursuant to this Letter
Agreement or the ESP during the six (6) month period immediately following the
date of your termination of employment and benefits that would otherwise be
provided pursuant to this Letter Agreement or the ESP during the six (6) month
period immediately following the date of your termination of employment will
instead be paid or made available on the earlier of (i) within ten (10) days
following the first business day of the seventh month after the date of your
termination of employment, provided that you shall not have the right to
designate the payment date or (ii) your death.

 

  (b) General. The parties intend for this Letter Agreement to either comply
with, or be exempt from, Code Section 409A, and all provisions of this Letter
Agreement will be interpreted and applied accordingly. Each payment under this
Letter Agreement shall be considered a separate payment and not one of a series
of payments for purposes of Code Section 409A.

8. Excise Tax. The parties acknowledge that the amounts payable under this
Letter Agreement are “Payments” as defined in Section 5.1 of the ESP. In the
event that any Payment would be subject to the Excise Tax, the procedures set
forth in Section 5.1(b)-(f) of the ESP shall apply; provided, however, that,
pursuant to Section 9.9 of the ESP, with respect to you and your participation
in the ESP, the last sentence of Section 5.1(b) of the ESP is hereby amended in
its entirety to read as follows: “In the event that any Payments intended to be
provided under this Plan or otherwise are required to be reduced pursuant to
this Section 5.1(b), such reduction shall be made to your Payments in the
following order: (i) reduction of those benefits or payments that are subject to
full inclusion as “parachute payments” (as defined in Code Section 280G); and
(ii) reduction of those benefits or payments that are not subject to full
inclusion as “parachute payments” (as defined in Code Section 280G).”

9. Legal Fees and Expenses. The Company will pay all reasonable legal fees,
costs of litigation, prejudgment interest and other expenses which are incurred
in good faith by you as a result of the Company’s refusal to provide any amounts
or benefits to which you become entitled under this Letter Agreement or the ESP,
or as a result of the Company’s (or any third party’s) contesting the validity,
enforceability, or interpretation of this Letter Agreement with respect to the
amounts or benefits to which you become entitled under this Letter Agreement or
the ESP, or as a result of any conflict between the parties pertaining to the
amounts or benefits to which you become entitled under this Letter Agreement or
the ESP; provided, however, that if the court determines that your claims were
arbitrary and capricious, the Company will have no obligation under this Letter
Agreement and you will be obligated to return to the Company any reimbursement
made to you by the Company pursuant to this provision. If such fees and expenses
are initially paid by you, subject to Section 7(a) of this Letter Agreement, the
Company will reimburse you the full amount of such fees and expenses after
receipt from you of reasonable evidence of payment; provided, however, that any
such reimbursement will be made no later than December 31 of the year following
the year in which you incur the fees and expenses. In no event will the amount
of expenses eligible for reimbursement in one year affect the amount of expenses
to be reimbursed, or in-kind benefits to be provided, in any other taxable year.

 

3



--------------------------------------------------------------------------------

10. Applicable Law. The laws of North Carolina shall be the controlling law in
all matters relating to this Letter Agreement, without giving effect to
principles of conflicts of laws. The Company shall apply and administer this
Letter Agreement in a manner such that the Employee Retirement Income Security
Act of 1974, as amended, does not apply to this Letter Agreement.

11. Amendments. This Letter Agreement may only be amended if agreed to in
writing by you and the Company. Further, during the ESP Severance Period, the
Company shall not modify or amend the ESP with respect to you unless such
modification or waiver is agreed to in writing by you.

12. Complete Agreement. This Letter Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. For the avoidance of
doubt, however, the parties agree that except as expressly set forth herein,
nothing in this Letter Agreement supersedes, preempts or amends the ESP.

13. Counterparts. This Letter Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

Please be aware that this Letter Agreement does not constitute an offer or
guarantee of employment with the Company. Please indicate your agreement to the
terms set forth herein by executing this Letter Agreement in the space provided
below.

 

Very truly yours, REYNOLDS AMERICAN INC.

By:  

 

  Name:   Title:

As required by Section 9.9 of the ESP, on behalf of the Compensation &
Leadership Development Committee

By:  

 

Nana Mensah Chair of the Compensation & Leadership Development Committee

I hereby agree to the terms of this Letter Agreement, including the amended
terms with respect to me and my participation in the ESP.

 

By:  

 

  [Name] Date:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Restrictive Covenants Agreement

THIS RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”) is made and entered into
as of                      , 2017, by and between you and Reynolds American Inc.
(“RAI”). In consideration of the mutual covenants contained herein and other
good and valuable consideration (including your letter agreement with RAI, dated
                     , 2017 (your “Letter Agreement”)), the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Non-Competition and Non-Solicitation.

 

  a. As a material inducement to the Company (as defined in your Letter
Agreement) to enter into your Letter Agreement, you agree that, during your
employment with any of the Related Companies (as defined below) and during the
Restricted Period, you will not:

 

  i. be employed, or retained as an independent contractor, or otherwise provide
advisory or consulting services (in each case, whether compensated or not
compensated), in any of the following roles for any Competitive Business (as
defined below);

(1) sales;

(2) marketing;

(3) strategic planning;

(4) finance; or

(5) product research or development

 

  ii. be employed by, or retained as an independent contractor by, or otherwise
provide advisory or consulting services to (in each case, whether compensated or
not compensated), any Competitive Business in any sort of position or capacity
involving the performance of services that are the same as, or substantially
similar to, the services you performed while an employee of any Related Company;

 

  iii. serve (whether compensated or not compensated) as an officer or director
of any Competitive Business;

 

  iv. organize, own (other than owning up to 5% of the outstanding stock of a
publicly traded company) or operate any Competitive Business;

 

  v. (1) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (2) provide advisory or consulting
services (in each case, whether compensated or not compensated) to, (3) organize
or operate or (4) serve as a director or official of (in each case, whether
compensated or not-compensated) any Anti-Tobacco Organization (as defined
below);

 

6



--------------------------------------------------------------------------------

  vi. (1) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (2) provide advisory or consulting
services (in each case, whether compensated or not compensated) to or (3) serve
as a director or official of (in each case, whether compensated or
non-compensated) any Regulator (as defined below); or

 

  vii. solicit, offer employment to, or hire any employee, independent
contractor or any other individual providing services to any Related Company
(other than secretarial and clerical personnel), who was employed by, or
provided services to, any Related Company, at the time of your Termination Date,
or who was employed by, or provided services to, any Related Company during the
90-day period preceding such date, to become employed by or otherwise provide
services to, any person, firm, entity or corporation, or approach any such
person for any of the foregoing reasons.

 

  b. As a material inducement to the Company to enter into your Letter
Agreement, you hereby affirm and restate the terms of the Employee Invention and
Confidentiality Agreement executed by you during your employment with the
Company.

 

  c. For purposes of this Agreement, the terms used in this Paragraph 1 have the
following definitions:

 

  i. “Anti-Tobacco Organization” means any firm, organization, entity, group, or
sole proprietorship, the activities or purposes of which include opposing,
advocating or lobbying against, or seeking the imposition of restrictions or
prohibitions with respect to, any of the Related Companies’ Businesses (as
defined below) or the use or consumption of any of the Products (as defined
below).

 

  ii. “Competitive Business” means any corporation, limited liability company,
partnership, person, firm, organization, entity, enterprise, business or
activity that is engaged in any of the Related Companies’ Businesses in the
Territory (as defined below) or seeking to engage in any of the Related
Companies’ Businesses in the Territory.

 

  iii. “Governmental Authority” means the government of the United States of
America, any other nation or political subdivision thereof, whether state or
local, and any agency, authority, administration, instrumentality, regulatory
body, court or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

  iv. “Regulator” means: (1) the U.S. Food and Drug Administration (the “FDA”),
the Center for Tobacco Products established within the FDA (the “CTP”), the
Tobacco Products Scientific Advisory Committee established within the CTP, or
any other office, division, branch, committee, department or other body
(collectively, an “Organizational Body”) established by the FDA or by an
Organizational Body; or (2) any other Governmental Authority having the
authority to regulate, or make recommendations regarding any proposed
regulations affecting, any part of any of the Related Companies’ Businesses.

 

7



--------------------------------------------------------------------------------

  v. “Related Companies’ Businesses” means the businesses of manufacturing,
distributing, advertising, promoting, marketing or selling any of the following
products (collectively, “Products”): (1) any cigarette, cigar, little cigar,
“roll-your-own” tobacco, smokeless or smoke-free tobacco product (including
moist snuff, dry snuff, snus, loose leaf, plug and twist tobacco and any other
smokeless or smoke-free tobacco, including dissolvable products, that may be
invented through the date of your Termination Date); (2) any nicotine
replacement therapy products, including nicotine gum, mouth spray and pouches,
and any products otherwise marketed or intended to be used as part of a smoking
cessation program; (3) any product commonly referred to as an “e-cigarette”; and
(4) any other product, including any tobacco or cigarette substitute, that any
Related Company invents, develops and/or markets through your Termination Date.

 

  vi. “Related Company” means, at any time, individually, RAI and each of its
subsidiaries; and “Related Companies” means, at any time, collectively, RAI and
all of its subsidiaries, and, in any case, each and all of their respective
subsidiaries, parents, affiliates (including partnerships and joint ventures in
which any Related Company is a partner or joint venturer), successors and
assigns.

 

  vii. “Restricted Period” means the period of 36 months immediately following
your Termination Date; provided however, if a court of competent jurisdiction
determines that such period should be less than 36 months, then “Restricted
Period” means the period of 30 months immediately following your Termination
Date; provided further, however, if a court of competent jurisdiction determines
that such period should be less than 30 months, then “Restricted Period” means
the period of 24 months immediately following your Termination Date.

 

  viii. “Termination Date” means the date of your termination from active
employment with all Related Companies.

 

  ix. “Territory” means

 

  (1) the United States of America and each of the following individual states,
territories, commonwealths and possessions (including duty-free stores or
outlets located anywhere in any of the foregoing places):

 

8



--------------------------------------------------------------------------------

       

Alabama

Alaska

American Samoa

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Guam

Hawaii

Idaho

Illinois

  

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

  

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Northern Mariana Islands

Ohio

Oklahoma

Oregon

Pennsylvania

Puerto Rico

Rhode Island

South Carolina

  

South Dakota

Tennessee

Texas

United States Virgin Islands

Utah

Vermont

Virginia

Washington

Washington, D.C.

West Virginia

Wisconsin

Wyoming

 

  (2) U.S. military installations located anywhere in the world; and

 

  (3) any other location in which any Related Company conducts any of the
Related Companies’ Businesses through your Termination Date.

As used in this Paragraph 1, the term “including,” or variations thereof, shall
not be a term of limitation, but rather shall be deemed to be followed by the
words “without limitation.” The Territory described herein is a good faith
estimate of the geographic area that is now applicable or that may be applicable
at the termination of your employment as the area in which any Related Company
does or will do business during the term of your employment, and any Related
Company and you agree that this Agreement shall ultimately be construed to cover
only so much of such estimate as relates to the geographic areas in which any
Related Company does business within the two-year period preceding your
Termination Date.

 

  d. Notwithstanding anything to the contrary contained in this Agreement, this
Agreement will not prohibit you from engaging in the authorized practice of law,
whether for a firm, corporation or otherwise, in any jurisdiction that prohibits
agreements restricting the right of an individual to engage in such practice;
provided, however, you will continue to be bound by any and all applicable
professional and ethical rules of conduct that govern the use or disclosure of
confidential information obtained during the course of any representation of a
Related Company or any of its subsidiaries; and, provided further, this
Agreement does prohibit you from engaging in any of the activities outlined in
this Agreement in a non-legal, business role.

 

  e. You further understand and agree that:

 

  i. the purpose of the covenants in this Paragraph 1 is solely to protect the
Related Companies’ legitimate business interests, including, but not limited to,
the Related Companies’ confidential information, customer relationships and
goodwill, all of which contribute to the Related Companies’ competitive
advantage in operating the Related Companies’ Businesses in the Territory;

 

9



--------------------------------------------------------------------------------

  ii. the Related Companies manufacture, distribute, advertise, promote, market
and sell Products in the Territory, and the restrictive covenants contained in
this Paragraph 1 are necessary to protect the Related Companies’ legitimate
business assets and interests, and they are reasonable in time, territory, and
scope, and in all other respects; and

 

  iii. the covenants set forth in this Paragraph 1 are essential elements of
your Letter Agreement and shall be construed as agreements independent of any
other provision in your Letter Agreement, and the existence of any claim or
cause of action you have against any Related Company, whether predicated on your
Letter Agreement or otherwise, shall not excuse your breach, or constitute a
defense to the enforcement by the Related Companies, of these restrictive
covenants. You have had the opportunity to independently consult with counsel
for advice in all respects concerning the reasonableness and propriety of these
covenants, with specific regard to the nature of the businesses conducted by the
Related Companies.

 

  f. You agree that any breach of the covenants contained in this Paragraph 1
would irreparably injure the Related Companies and that their remedies at law
would be inadequate. Accordingly, in the event of any breach or threatened
breach of the covenants in this Paragraph 1, the Related Companies, in addition
to any other rights and remedies available at law or in equity, shall be
entitled to an injunction (and/or other equitable relief), restraining such
breach or threatened breach, and be entitled to the reimbursement of court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement. The existence of any claim or cause of action on your
part against any Related Company shall not constitute a defense to the
enforcement of these provisions. This Agreement shall be enforceable by any
Related Company, either alone or together with any other Related Company or
Related Companies. The rights and remedies hereunder provided to the Related
Companies shall be cumulative and shall be in addition to any other rights or
remedies available at law, in equity or under this Agreement.

 

  g. If any of the provisions of this Paragraph 1 are determined by a court of
law to be excessively broad, whether as to geographical area, time, scope or
otherwise, such provision shall be reduced to whatever extent is reasonable and
shall be enforced as so modified. Any provisions of this Paragraph 1 not so
modified shall remain in full force and effect.

 

  h.

If at any time you breach any of your obligations under this Paragraph 1 of this
Agreement, then in addition to all other rights and remedies available to it at
law or equity, the Company may cease to provide any further benefits under your
Letter Agreement or any employee benefit plan or agreement amended by your
Letter Agreement, and upon the Company’s written demand, you (or, in the event
of your death, your estate) will repay to the Company any amount previously
received under your Letter Agreement or any employee benefit plan or agreement
amended by your Letter Agreement. Any amount to be repaid will be (i) determined
by the Company in its sole and absolute discretion, (ii) held by you (or, in the
event of your death, your estate) in

 

10



--------------------------------------------------------------------------------

  constructive trust for the benefit of the Company and (iii) paid by you (or,
in the event of your death, your estate) to the Company within ten (10) days of
your (or, in the event of your death, your estate’s) receipt of written notice
from the Company. The Company will have the right to offset such amount against
any amounts otherwise owed to you (or, in the event of your death, your estate)
by the Company.

 

2. Non-Disparagement. You agree not to:

 

  a. make any critical or derogatory statement, oral or written, concerning the
Company, the Company’s business practices, officers, directors, employees or
products, or any other aspect of the Company’s business, to any person or entity
including, but not limited to, any of the Company’s current, former or
prospective consumers, customers, business partners, employees or agents;

 

  b. take any other action that a reasonable person would believe could
adversely affect the reputation or business prospects of the Company, the
Company’s products, officers, directors or employees and/or the Company’s
business;

 

  c. because damages flowing from a breach of the provisions of Paragraph 2 of
this Agreement would be difficult to calculate with precision, you specifically
and expressly agree that the amount of any payment received pursuant to your
Letter Agreement, less one hundred dollars ($100.00), will be the amount of
liquidated damages which will be recoverable from you for a breach of the
provisions of Paragraph 2 of this Agreement; and

 

  d. notwithstanding anything to the contrary contained herein, Paragraph 2 of
this Agreement does not prohibit you from providing truthful testimony or
information in response to any lawful subpoena, compulsory process or as part of
any investigation, proceeding or hearing before any federal, state or local
governmental agency.

 

3. Litigation Assistance.

 

  a. In addition to any other obligations you have under law or any other
agreement with any Related Company (as defined in Paragraph 1 of this
Agreement), you specifically agree that:

 

  i. if requested by the Company, you will personally provide reasonable
assistance and cooperation to the Related Companies in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving any
Related Company (with the Company reimbursing you for reasonable and necessary
out-of-pocket costs and expenses incurred in connection therewith);

 

  ii. you will promptly notify the Company’s General Counsel, in writing, upon
receipt of any requests from anyone other than an employee or agent of one of
the Related Companies for information regarding any Related Company which could
reasonably be construed as being proprietary, non-public or confidential, or if
you become aware of any potential claim or proposed litigation against any
Related Company;

 

11



--------------------------------------------------------------------------------

  iii. you will refrain from providing any information related to any claim or
potential litigation against any Related Company to any person who is not a
representative of the Company without the Company’s prior written permission,
unless required to provide information pursuant to legal process;

 

  iv. you will not disclose or misuse any confidential information or material
concerning any Related Company; and

 

  v. you will not engage in any activity detrimental to the interest of any
Related Company, including an act of dishonesty, moral turpitude or other
misconduct that has or could have a detrimental impact on the business or
reputation of any Related Company.

 

  b. As a material inducement to the Company to enter into your Letter
Agreement, you agree that, if required by law to provide sworn testimony
regarding any matter related to any Related Company: you will consult with and
have Company designated legal counsel present for such testimony (with the
Company being responsible for the costs of such designated counsel); and you
will cooperate with the Company’s attorneys to assist their efforts, especially
on matters you have been privy to, holding all privileged attorney-client
matters in strictest confidence.

 

  c. Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (i) prohibit you from reporting possible violations of federal law or
regulation to any governmental agency or entity in accordance with any
whistleblower protection provisions of state or federal law or regulations,
(ii) prohibit you from communicating with any governmental agency or entity or
otherwise participating in any investigation or proceeding that may be conducted
by such governmental agency or entity, including providing documents or
information, (iii) require notification to or prior approval by the Company or
the Company’s General Counsel of any such reports, communications or
disclosures, or (iv) limit your right to receive an award for information
relating to a possible securities law violation to the Securities and Exchange
Commission.

 

4. Severability and Waiver. Each provision of this Agreement shall be
enforceable independently of every other provision. Furthermore, in the event
that any provision is deemed to be unenforceable for any reason, the remaining
provisions shall remain effective, binding and enforceable. The failure of any
party to enforce any provision of this Agreement shall not constitute a waiver
of that provision, or of any other provision of this Agreement.

 

5. Entire Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. This Agreement may be
modified or amended only in writing and signed by both parties.

 

12



--------------------------------------------------------------------------------

6. Applicable Law. The laws of North Carolina shall be the controlling law in
all matters relating to this Agreement, without giving effect to principles of
conflicts of laws. Further, any litigation pertaining to the interpretation,
application or enforcement of any provision of this Agreement must be filed in a
federal or state court of competent jurisdiction located in Forsyth County,
North Carolina.

 

13



--------------------------------------------------------------------------------

EXECUTED on the date set forth above.

 

REYNOLDS AMERICAN INC. By:  

 

 

Name:

Title:

 

 

  Name:

 

14